Exhibit 10.11

FISCAL 2015/2016/2017 ANNUAL INCENTIVE BONUS PLAN SUMMARY

The Company’s named executive officers are: Ralph T. Finkenbrink, President and
Chief Executive Officer; Kevin D. Bates, Senior Vice President of Branch
Operations; and Katie L. MacGillivary, Vice President of Finance, Chief
Financial Officer and Corporate Secretary. The Company establishes annual
incentive bonus programs for its named executive officers. The annual incentive
bonus programs for the fiscal year ending March 31, 2017 (“Fiscal 2017”) have
not been established as of the date of filing of the Annual Report on Form 10-K
for the fiscal year ended March 31, 2016, but they are expected to be in place
by the time of filing the Proxy Statement and Information Statement relating to
the 2016 Annual General Meeting of Shareholders. Set forth below is a summary of
the principal terms of such annual incentive bonus programs for the fiscal year
ended March 31, 2015 (“Fiscal 2015”) and the fiscal year ended March 31, 2016
(“Fiscal 2016”):

Fiscal 2015

Discretionary Cash Bonuses. In addition to his or her annual base salary, each
of Mr. Finkenbrink, Mr. Bates and Ms. MacGillivary was entitled to receive cash
bonuses for Fiscal 2015 at the discretion of the Compensation Committee of the
Company’s Board of Directors. The Compensation Committee awarded cash bonuses
for Fiscal 2015 of $35,000, $25,000 and $15,000 to Mr. Finkenbrink, Mr. Bates
and Ms. MacGillivary, respectively. In determining such bonuses, the
Compensation Committee considered various factors it deemed appropriate, such as
(without limitation) profitability, portfolio growth, branch expansion, and
competitive circumstances. The Compensation Committee granted Mr. Finkenbrink a
$25,000 cash bonus upon his becoming President and Chief Executive Officer of
the Company.

Equity Awards. The Company’s current Named Executive Officers received the
following equity awards under the Equity Plan as part of the Fiscal 2015
incentive bonus program:

 

Executive Officer

  

Restricted Stock*

  

Non-Qualified Stock Options**

Ralph T. Finkenbrink

   20,000    40,000

Kevin D. Bates

   12,000    25,000

Katie L. MacGillivary

   8,000    15,000

 

* These awards were granted effective June 13, 2014 will vest on March 31, 2017.

 

** These awards were granted effective June 13, 2014, will vest in five equal
installments commencing as of the first anniversary of the date of grant, and
expire on June 13, 2024.

Fiscal 2016

Discretionary Cash Bonuses. In addition to his or her annual base salary, each
of Mr. Finkenbrink, Mr. Bates and Ms. MacGillivary was entitled to receive cash
bonuses for Fiscal 2016 at the discretion of the Compensation Committee of the
Company’s Board of Directors.

The Compensation Committee awarded cash bonuses for Fiscal 2016 of $32,500,
$25,000 and $17,500 to Mr. Finkenbrink, Mr. Bates and Ms. MacGillivary,
respectively. In determining such bonuses, the Compensation Committee considered
various factors it deemed appropriate, such as (without limitation)
profitability, portfolio growth, branch expansion, and competitive
circumstances.